Case 1:18-cv-02184-RM-SKC Document 132 Filed 09/14/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

  Civil Action No. 1:18-cv-02184-RM-SKC

  NATHAN BLOSE, and
  STEPHANIE ROSVALL, on behalf of themselves and those similarly situated,

         Plaintiffs,

  v.

  JARINC, LTD d/b/a Domino’s Pizza,
  JOSEPH ROMANO,
  PATRICK ROMANO,
  JOHN DOE CORPS. 1-10, and
  JOHN DOES 1-10,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         Plaintiffs bring this case under the Fair Labor Standards Act (“FLSA”) on behalf of

  themselves and similarly situated individuals who worked as pizza delivery drivers at stores

  operated by Defendants. The Court previously granted the parties’ joint motion for an initial

  ruling regarding the proper standard for determining minimum wage compliance in the context

  of pizza delivery drivers, to be followed, if necessary, by another round of motions for summary

  judgment once discovery is complete. (See ECF No. 103.) Plaintiffs then filed a motion for

  partial summary judgment (ECF No. 105) and Defendants filed a cross-motion for declaratory

  partial summary judgment (ECF No. 107). The motions have been briefed, and both parties have

  filed notices of supplemental authority (ECF Nos. 111, 112, 113, 114, 115, 121, 126, 127.)

  Plaintiffs have also filed a motion for leave to submit supplemental briefing (ECF No. 129),
Case 1:18-cv-02184-RM-SKC Document 132 Filed 09/14/20 USDC Colorado Page 2 of 5




  which has been briefed as well (ECF Nos. 130, 131). For the reasons below, the Court grants

  Defendant’s motion and denies Plaintiffs’ motions.

  I.     LEGAL STANDARD

         Generally, summary judgment is appropriate only if there is no genuine dispute of

  material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

  56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Stone v. Autoliv ASP, Inc., 210

  F.3d 1132, 1136 (10th Cir. 2000); Gutteridge v. Oklahoma, 878 F.3d 1233, 1238 (10th Cir.

  2018). In this case, however, the Court is deciding a purely legal issue; the question of whether

  there exists a genuine dispute of material fact is for another day.

  II.    BACKGROUND

         Plaintiffs allege Defendants failed to adequately reimburse them for their vehicle

  expenses in violation of the FLSA and state law. The purpose of the current motions is for the

  Court to determine the proper standard for assessing whether Defendants have met their FLSA

  obligations. Plaintiffs argue Defendants were required to pay them their actual expenses or

  reimburse them at the rate set by the Internal Revenue Service (“IRS”). Defendants argue that

  they may reasonably approximate those expenses.

         No authority that is binding on this Court establishes the proper standard. Courts in this

  district have accepted and applied the reasonable approximation standard. See, e.g., Kennedy v.

  Mountainside Pizza, Inc., No. 19-cv-01199-CMA-STV, 2020 WL 5076756 (D. Colo. Aug. 26,

  2020); Koral v. Inflated Dough, Inc., No. 13-cv-02216-WYD-KMT, 2014 WL 4904400, at *4

  (D. Colo. Sept. 29, 2014); Smith v. Pizza Hut, Inc., No. 09-cv-01632, 2011 WL 2791331, at *4




                                                    2
Case 1:18-cv-02184-RM-SKC Document 132 Filed 09/14/20 USDC Colorado Page 3 of 5




  (D. Colo. July 14, 2011) (unpublished); Darrow v. WKRP Mgmt., LLC, No. 09-cv-06513-CMA-

  BNB, 2011 WL 2174496, at *5 (D. Colo. June 3, 2011).

         District courts from other jurisdictions have applied both standards. Compare Hatmaker

  v. PJ Ohio, LLC, No. 3:17-cv-146, 2019 WL 5725043, at *7 (S.D. Ohio Nov. 5, 2019) (holding

  that “[a]s a matter of law, the proper measure of minimum wage compliance for pizza delivery

  drivers is to either (1) track and pay delivery drivers’ actual expenses or (2) pay the mileage

  reimbursement rate set by the Internal Revenue Service”), with Perrin v. Papa John’s Int’l, Inc.,

  114 F. Supp. 3d 707, 712 (E.D. Mo. 2015) (stating that “the regulations allow an employer to

  reasonably approximate the amount of an employee’s vehicle expenses without affecting the

  amount of the employee’s wages for purposes of minimum wage compliance”). The most recent

  case from this district expressly declined to adopt the rationale in Hatmaker. Kennedy, 2020 WL

  5076756, at *4.

  III.   ANALYSIS

         The FLSA requires minimum wages to be paid “free and clear” of job-related expenses.

  29 C.F.R. § 531.35. The FLSA’s anti-kickback regulation prohibits payment arrangements that

  shift part the employer’s business expense to its employees when doing so reduces an

  employee’s wages below the statutory minimum. See id.; see also Hatmaker, 2019 WL

  5725043, at *2. However, FLSA regulations do not set forth a methodology for calculating

  mileage rates or provide any other guidance on determining how vehicle expenses should be

  reimbursed. Faced with this ambiguity, some courts have deferred to the Department of Labor

  (“DOL”) Field Operations Handbook. Section 30c15 of the DOL Handbook, “Car expenses:

  employee’s use of personal car on employer’s business,” provides, in pertinent part, as follows:

         In some cases it is necessary to determine the costs involved when employees use
         their cars on their employer’s business in order to determine minimum wage


                                                   3
Case 1:18-cv-02184-RM-SKC Document 132 Filed 09/14/20 USDC Colorado Page 4 of 5




         compliance. For example, car expenses are frequently an issue for delivery drivers
         employed by pizza or other carry-out type restaurants.

         (a)     As an enforcement policy, the IRS standard business mileage rate . . . may
         be used (in lieu of actual costs and associated recordkeeping) to determine or
         evaluate the employer’s wage payment practices for FLSA purposes. The IRS
         business mileage rate . . . represents depreciation, maintenance and repairs, gasoline
         (including taxes), oil, insurance, and vehicle registration fees.

  See, e.g., Hatmaker, 2019 WL 5725043, at *4; Burton v. DRAS Partners, LLC,

  No. 2019-CV-02949, 2019 WL 5550579, at *3 (N.D. Ill. Oct 27, 2019); Zellagui v. MCD Pizza,

  Inc., 59 F. Supp. 3d 712, 716 (E.D. Penn. 2014).

         However, the DOL Handbook is not binding authority and, as noted in Kennedy,

  expressly states that “[i]t is not used as a device for establishing interpretive policy.” 2020 WL

  5076756, at *5 (quotation omitted). Further, the reasonable approximation standard has acquired

  traction in district courts around the country. See, e.g., Tyler v. JP Operations, LLC, 342 F.

  Supp. 3d 837, 848 (S.D. Ind. 2018); Perrin, 114 F. Supp. 3d at 712; Wass v. NPC Int’l, Inc., 688

  F. Supp. 2d 1282, 1287 (D. Kan. 2010).

         The basis for this standard comes from 29 C.F.R. § 778.217, which expressly pertains to

  how reimbursements are treated for calculating overtime rates. Section 778.217 describes a

  variety of expenses that are not considered part of an employee’s regular rate and permits

  employers to reimburse such expenses in an amount that “reasonably approximates the expenses

  incurred.” Courts have transplanted that standard into the context of food delivery drivers.

  See Tyler, 342 F. Supp. 3d at 848; Perrin, 114 F. Supp. 3d at 721-22.

         Plaintiffs argue that Defendants’ position comes from a line of early pizza delivery cases

  where the employees did not raise the issue of the DOL’s guidance on this subject. (ECF

  No. 105 at 3.) Plaintiffs point out that in Wass v. NPC Int’l, Inc., 688 F. Supp. 2d 1282, 1287

  (D. Kan. 2010), the plaintiffs did not address whether the IRS rate applied (because the plaintiffs


                                                   4
Case 1:18-cv-02184-RM-SKC Document 132 Filed 09/14/20 USDC Colorado Page 5 of 5




  did not reference it in their complaint), nor did the court refer to the DOL Handbook.

  Nonetheless, in light of the numerous courts in this district and others that have allowed

  employers to reasonably approximate vehicle expenses under similar circumstances, the Court

  finds it would not make sense to preclude Defendants from doing so here. Accordingly, the

  Court follows the precedents from this and other districts and holds that, as a matter of law, an

  employer may reasonably approximate vehicle expenses when reimbursing its employees. The

  question of whether Defendants’ method of approximating Plaintiffs’ expenses is in fact

  reasonable remains to be answered in this litigation.

         Plaintiffs have requested leave to submit additional briefing on the Kennedy case and a

  DOL opinion letter Defendants submitted as supplemental authority. However, the Court finds

  even if these authorities were not considered, the result would be the same in this case. The

  other caselaw from this district provided Defendants with a reasonable basis for believing that

  approximating their drivers’ vehicle expenses would hold up to judicial scrutiny.

  IV.    CONCLUSION

         Therefore, the Court GRANTS Defendants’ motion (ECF No. 107) and DENIES

  Plaintiffs’ motions (ECF Nos. 105, 129).

         DATED this 14th day of September, 2020.

                                                          BY THE COURT:



                                                          ____________________________________
                                                          RAYMOND P. MOORE
                                                          United States District Judge




                                                   5
